Citation Nr: 0807358	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-18 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of eighteen.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.H.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1945.  He died in November 1986. 

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Louisville, Kentucky in which the 
RO denied the benefit sought on appeal.  The appellant, the 
veteran's daughter, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The appellant testified at a personal hearing before a 
Decision Review Officer in January 2006.  She also testified 
during a Video Conference hearing before the undersigned 
Veterans Law Judge in July 2006.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was born on March [redacted], 1951, and attained 
the age of eighteen on March [redacted], 1969.

3.  Evidence of record indicates that with the exception of a 
two year period of time, the appellant was employed eight 
hours a day, five days a week from 1971 to 1999.  

4.  In May 2000, the appellant was declared to be disabled by 
the Social Security Administration for a disability 
determined to begin in April 1999.  

5.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of eighteen.


CONCLUSION OF LAW

The criteria to characterize the appellant as being 
permanently incapable of self-support prior to turning 
eighteen years of age have not been met. 38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
helpless child benefits on the basis of permanent incapacity 
for self-support before attaining the age of eighteen, VA has 
met all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).



Prior to the adjudication of the appellant's claim, a letter 
dated in April 2005 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was advised as to the type of evidence that was 
necessary to support her claim and made aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to her claim.  In addition, the appellant was 
asked to inform the RO of any information or evidence that 
she thought would be supportive of her claim and asked to 
provide any relevant evidence in her possession that 
pertained to her claim. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  Lastly, the April 2005 letter 
informed the appellant of VA's duty to assist her in 
obtaining evidence supportive of her claim and what evidence 
VA would make reasonable efforts to obtain.  A review of the 
claims file reveals no indication that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

The Board observes that prior to certification of the 
appellant's appeal, the RO provided the appellant with a 
letter that included an explanation of disability ratings and 
effective dates. See June 2006 letter from the RO to the 
appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date potentially related to that claim are 
rendered moot, and no further notice is needed. Id.  

In short, the Board finds that the appellant has been made 
aware of the information and evidence necessary to 
substantiate her claim and provided with information 
concerning the law and regulations pertaining to the claim.  
Therefore, the Board concludes that the duty to assist and 
notify as contemplated by applicable provisions, including 
the VCAA, has been satisfied.  Accordingly, appellate review 
may proceed without prejudice to the appellant. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).
B.  Law and Analysis

The appellant seeks helpless child benefits pursuant to 
38 C.F.R. § 3.356 on the theory that she became permanently 
incapable of self-support as a result of cerebral palsy 
before the age of eighteen, which, if supported by the 
evidence, would render her a child of the veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  

The appellant was born on March [redacted], 1951, and thus attained 
the age of eighteen on March [redacted], 1969.  Evidence of record 
clearly shows that the appellant has a current diagnosis of 
cerebral palsy and that she has had this condition since 
birth. See August 2004 letter from A.H., M.D.  The appellant 
argues that even though she was employed and earned an income 
from the ages of approximately eighteen to forty-nine, she is 
entitled to helpless child benefits since her cerebral palsy 
disability was severe enough during her childhood and 
adolescence that she was unable to support herself prior to 
the age of eighteen and because she has been dependent on her 
parents for her care and well-being her entire life. See July 
2006 BVA hearing transcript, p. 3. 

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the claim; and as 
such, the appeal must be denied. 

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 
eighteen, have become permanently incapable of self-support 
before the age of eighteen, or be between the ages of 
eighteen and twenty-three and pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2007).  To establish entitlement to the 
benefit sought on the basis of being a helpless child, 
various factors under 38 C.F.R. §3.356 are for consideration.  
Principal factors for consideration are:

(1)  The fact that a claimant is earning his or 
her own support is prima facie evidence that he or 
she is not incapable of self-support. Incapacity 
for self-support will not be considered to exist 
when the child by his or her own efforts is 
provided with sufficient income for his or her 
reasonable support.
       
(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the 
date of attaining the age of eighteen years, may 
be so held at a later date even though there may 
have been a short intervening period or periods 
when his or her condition was such that he or she 
was employed, provided the cause of incapacity is 
the same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was 
only casual, intermittent, tryout, unsuccessful, 
or terminated after a short period by reason of 
disability, should not be considered as rebutting 
permanent incapability of self-support otherwise 
established.
       
(3)  It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending on 
the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases 
where the extent and nature of disability raises 
some doubt as to whether they would render the 
average person incapable of self-support, factors 
other than employment are for consideration.  In 
such cases there should be considered whether the 
daily activities of the child in the home and 
community are equivalent to the activities of 
employment of any nature within the physical or 
mental capacity of the child which would provide 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the 
delimiting age or thereafter should not be 
considered as a major factor in the determination 
to be made, unless it is shown that it was due to 
physical or mental defect and not to mere 
disinclination to work or indulgence of relatives 
or friends.
       
(4)  The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.

38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support. 
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further. Id.

Thus, the issue which must be resolved in this case is 
whether the appellant became permanently incapable of self-
support by reason of mental or physical defect before turning 
eighteen years old.  After a full review of the record, 
including the contentions of the appellant, Social Security 
Administration ("SSA") records, a medical registration 
record from the Kentucky Crippled Children Commission, 
medical statements provided by the appellant's private 
medical provider, and hearing testimony provided by the 
appellant and her mother, the Board unfortunately concludes 
that the claim must be denied.  In making this determination, 
the Board concedes that the evidence of record clearly shows 
that the appellant has had cerebral palsy since birth and 
that she has struggled with this disorder all of her life.  
However, it disagrees with the appellant's assertion that she 
was permanently incapable of self-support as of the age of 
eighteen because of this condition.

Specifically, the evidence reveals that the appellant was 
born with cerebral palsy and underwent weekly 
treatment/therapy as a child through Kosair Children's 
Hospital for this condition. July 2006 BVA hearing 
transcript, pgs. 4, 13.  As part of her treatment, the 
appellant endured wearing braces on her shoes until she 
started school. Id., p. 5.  She testified that when she 
started school, her doctors decided to remove her shoe braces 
and have her use a night brace because they were afraid of 
the psychological effects the appellant would experience if 
she were forced to wear shoe braces in front of other 
children. Id., p. 5.  The appellant encountered certain 
difficulties with using her night brace, particularly in 
terms of how it affected her sleep. Id.  While in high 
school, the appellant underwent surgery on her leg in an 
effort to stretch the muscles. Id., p. 4.  However, it 
appears that the surgery was not fully successful since the 
appellant testified that she walks with a limp and that 
because her left leg is shorter than her right leg, she 
sometimes drags her foot when she walks. Id., p. 6.   

The appellant missed time from school as a result of her 
therapy/treatment such that she was held back in the first 
grade and had to make up various classes over the course of 
her education in order to pass subsequent grades. Id., pgs. 
4-5.  In fact, the appellant testified that she had to take 
several classes during the summer of her senior year in order 
to receive her high school diploma. Id., p. 4.  The appellant 
stated that after receiving her high school diploma in 1970, 
she felt that she could not endure the stress of completing a 
four-year accredited collage program because of her cerebral 
palsy, so she chose to take a nine month course on business 
and accounting from an unaccredited college. See July 2006 
statement in support of claim (detailing the appellant's work 
history); July 2006 BVA hearing transcript, 
p. 4.  The evidence indicates that the appellant successfully 
completed her nine month course in 1971 and thereafter 
obtained a full-time employment position (eight hours a day, 
five days a week) with an accounting office of a department 
store that same year. Id.

The evidence referenced above reveals that the appellant 
endured a great deal of trauma and pain during her childhood 
as a result of her cerebral palsy; and that she went to great 
lengths to overcome her condition.  Unfortunately for the 
appellant, however, it does not indicate that she experienced 
the significant limitation of functioning she presently has 
or that she was incapable of self-support at the time she 
reached the age of eighteen.  Additional evidence of record 
reveals that while the appellant struggled to keep up with 
her school classes during childhood, the classes she took 
were regular courses offered at a Catholic elementary school; 
and the appellant attended this Catholic school though the 
8th grade.  Beginning in the 9th grade, the appellant 
transferred to a public high school where she again took 
regular courses in comparison to special education classes.  
The appellant ultimately completed all requisite courses and 
obtained her high school diploma on time. July 2006 BVA 
hearing transcript, p. 14.  Other than missing time from 
school and needing to make up class work during the summer, 
the appellant did not reference any limitations she 
experienced in terms of her obtaining her high school 
diploma.  On the basis of this evidence, the Board cannot 
find that that appellant was permanently incapacitated at or 
before age eighteen.  

The appellant's activities after she turned eighteen years 
old support the Board's decision that she was not permanently 
incapacitated at or before age eighteen.  This evidence 
reveals that the appellant attended some higher education 
right after high school, although this education was 
completed through an unaccredited program.  However, as 
referenced above, subsequent to the appellant completing her 
nine month business and accounting course she was able to 
obtain a full-time employment position. See July 2006 
statement in support of claim; July 2006 BVA hearing 
transcript, p. 4.  Within a year of obtaining that position, 
the appellant decided that she wanted to find a new job that 
provided her with more accounting opportunities.  As such, 
she left her first job after applying and obtaining another 
full-time position with an accounting department with a 
Federal Savings and Loan.  She worked in that position from 
1972 to 1985. Id.  During this time frame, the college from 
which the appellant completed her initial nine month business 
and accounting certificate became accredited; and the 
appellant was able to complete enough credits through their 
program over the next several years to obtain her Associates 
Degree in Accounting. Id., p. 9; SSA background questionnaire 
(appellant reported that she was 26 years old when she 
stopped going to school).  

Although the appellant continued to experience health 
problems related to her cerebral palsy as an adult, including 
being hospitalized several times with back problems, she 
essentially maintained full-time employment over 
approximately 28 years despite her cerebral palsy.  
Specifically, the appellant testified that while on medical 
leave in 1985, her job at the Federal Savings and Loan was 
terminated as the business was being closed and sold. Id., 
pgs. 6-7.  In light of her back problems and her father's 
illness at that time, she chose to stay at home with her 
parents and not to work. Id., p. 7.  Her father passed away 
in November 1986. Id.  The appellant returned to work in 1987 
after the holidays in the accounts payable department of a 
department store. Id.  However, soon after starting this 
position, the department store was sold and the appellant's 
position was terminated. Id.  Thereafter, the appellant 
worked in the billing and payroll department of a Nursing 
Service for approximately one year. Id.  She then joined the 
accounts receivable department of a paint company in December 
1989, where she remained employed full-time until 1999 when 
she left due to medical reasons. Id.; SSA background 
questionnaire.  Records from the SSA reflect that the 
appellant was determined to be disabled as of April 1999 at 
the age of forty-nine due to her cerebral palsy and disc 
herniation. See May 2000 SSA determination.  

The Board finds that the evidence referenced above reveals 
that while the appellant continued to struggle with her 
cerebral palsy in her adult life, she maintained almost 
continuous, full-time employment (8 hours per day, 5 days a 
week) despite her condition from 1971 to 1999. See July 2006 
statement in support of claim; September 1999 disability 
report, p. 3.  Although the appellant's employment was 
terminated on two occasions prior to her becoming disabled in 
April 1999, these terminations were the result of business 
closings rather than actions on the part of the appellant or 
problems associated with her medical condition.  In addition, 
while the appellant testified that she did not work for 
approximately two years in her adult life (from 1985 to 
1987), she indicated that she chose to stay at home with her 
parents because of her back problems and her father's 
illness.  However, after her father passed away, she returned 
to the work force full-time where she remained employed for 
approximately the next 12 more years.  Although the appellant 
was hospitalized several times while employed as a result of 
her condition, there is no evidence that these 
hospitalizations resulted in the appellant missing large 
periods of employment time or that she was unable to perform 
her employment duties satisfactorily as a result of her 
condition.  As such, the appellant's employment cannot be 
considered intermittent, tryout or unsuccessful.  Rather, her 
employment history reveals that the appellant had the ability 
to support herself in addition to having sufficient income 
for her support. 

In making this finding and analyzing the appellant's claim, 
the Board has considered several statements contained in the 
claims file from the appellant's childhood physician, A.H., 
M.D., regarding her medical condition and testimony from the 
appellant's mother.  In terms of Dr. H.'s statements, the 
Board observes that the first statement is dated in April 
2000; and it basically addresses the appellant's back 
problems subsequent to December 1999 in the context of her 
SSA disability claim.  The second statement, dated in 
September 2005, indicates that the appellant had cerebral 
palsy as a child and that this disorder played a significant 
part in her development and progression of disc disease.  The 
third statement, dated in February 2006, reflects Dr. H.'s 
opinion that the appellant "has been disabled and could not 
have lived alone from birth to age of eighteen due to her 
disability" and that "she would have been totally dependent 
upon her parents until then."  In July 2006, the appellant's 
mother testified that the appellant has always lived with 
her; and that she has struggled with cerebral palsy her 
entire life. July 2006 BVA hearing transcript, pgs. 10-11.  
She reported that during the last five years the appellant 
worked, she would have to assist the appellant with getting 
dressed in the morning because of her medical condition and 
the pain that she was in. Id.  In addition, she stated that 
she and her husband never submitted a claim for helpless 
child benefits on the appellant's behalf because they were 
not aware that such benefits were available. Id., pgs. 9-10.     

After considering the above-referenced statements, the Board 
finds that they are not particularly persuasive or helpful to 
the appellant's claim.  Dr. H.'s statements dated in April 
2000 and September 2005 primarily focus on how the 
appellant's physical condition began deteriorating in 
approximately 1999 (almost thirty years after the appellant 
attained the age of eighteen) when she was diagnosed with 
fibromyalgia and/or lupus, that her cerebral palsy 
contributed to her need for chronic pain medication in March 
2000, and that it was his opinion that the appellant was 
essentially totally disabled as of April 2000.  While Dr. 
H.'s February 2006 statement discussed the appellant's 
physical condition prior to her eighteenth birthday, the 
Board finds it is not helpful to the appellant's claim since 
Dr. H. opined that while the appellant could not have lived 
alone from birth to age of eighteen due to her disability and 
would have been totally dependent upon her parents "until 
then" (i.e., until she reached the age of eighteen), his 
statement seems to indicate his belief that the appellant was 
capable of self-support at the time of attaining the age of 
majority.  Lastly, the fact that the appellant chose to live 
with her parents her entire life is not akin to a finding 
that she was incapable of living by herself or was unable to 
support herself.  As such, the Board finds the appellant's 
living with her parents not to be persuasive evidence 
sufficient to grant her claim since other evidence of record 
indicates that the appellant was capable of supporting 
herself and in fact worked full time from 1971 to 1999.

Thus, the evidence does not demonstrate that the appellant's 
cerebral palsy permanently prevented her from being capable 
of self-support prior to reaching the age of eighteen.  In 
fact, the evidence discussed above clearly shows that the 
appellant was able to maintain substantially gainful 
employment for many years after her eighteenth birthday.  The 
Board also acknowledges the appellant's assertion that she 
feels she is being penalized by the VA for becoming self-
sufficient. July 2006 BVA hearing transcript, p. 12.  In this 
situation, however, the law requires that a veteran's child 
be permanently incapable of self-support by the age of 
eighteen years in order to be entitled to compensation for a 
disability.  The preponderance of the evidence is clearly 
against such a finding in this case.  As such, the Board has 
no choice but to deny the appellant's claim.

In making this decision, the Board notes for the record that 
the appellant appears to be under the impression that 
unavailable medical records from Kosair Children's Hospital 
documenting her treatment, therapy and surgery prior to the 
age of eighteen would be prima facie evidence in support of 
her claim; and that she is essentially being denied helpless 
child benefits because these records have been destroyed. 
July 2006 BVA hearing transcript, pgs. 3, 11.  Contrary to 
the appellant's belief, the Board has taken into 
consideration the purported medical records in conjunction 
with available medical records from the appellant's youth. 
See registration card from the Kentucky Crippled Children 
Commission with treatment record (record reveals the 
appellant was registered with the Commission in April 1954 
and her registration was terminated in August 1972 because of 
her age).  In doing so, the Board has assumed for the sake of 
argument that the unavailable records would corroborate the 
appellant's statements and testimony as to her childhood 
medical treatment and therapy from Kosair Children's 
Hospital.  However, even in making this assumption, the 
evidence still reveals that while the appellant endured 
difficulty during her childhood as a result of her cerebral 
palsy, she was able to attend school, complete her 
coursework, pass her classes, obtain her high school diploma, 
achieve her degree in Accounting and then obtained full-time 
employment as an accountant.  The evidence does not indicate 
that the appellant was incapable of self-support. 

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt doctrine is not for 
application. See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support before attaining the 
age of eighteen is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


